Matter of Anthony J. Costello & Son (spencer) Dev., LLC v County of Monroe Indus. Dev. Agency (2021 NY Slip Op 05222)





Matter of Anthony J. Costello & Son (spencer) Dev., LLC v County of Monroe Indus. Dev. Agency


2021 NY Slip Op 05222


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


759 CA 20-01007

[*1]IN THE MATTER OF ANTHONY J. COSTELLO & SON (SPENCER) DEVELOPMENT, LLC, ANTHONY J. COSTELLO & SON (LANDON) DEVELOPMENT, LLC, AND ANTHONY J. COSTELLO & SON (SAMANTHA) DEVELOPMENT, LLC, PETITIONERS-APPELLANTS,
vCOUNTY OF MONROE INDUSTRIAL DEVELOPMENT AGENCY, MONROE COUNTY INDUSTRIAL DEVELOPMENT CORPORATION, CITY OF ROCHESTER, AND COUNTY OF MONROE, RESPONDENTS-RESPONDENTS. 


ADAMS LECLAIR LLP, ROCHESTER (ANTHONY J. ADAMS, JR., OF COUNSEL), FOR PETITIONERS-APPELLANTS. 
HARRIS BEACH PLLC, PITTSFORD (PHILIP G. SPELLANE OF COUNSEL), FOR RESPONDENT-RESPONDENT COUNTY OF MONROE INDUSTRIAL DEVELOPMENT AGENCY.
TIMOTHY R. CURTIN, CORPORATION COUNSEL, ROCHESTER (PATRICK N. BEATH OF COUNSEL), FOR RESPONDENT-RESPONDENT CITY OF ROCHESTER. 

	Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered June 30, 2020 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court